DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/25/2021 has been entered and considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10911928. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10911928 Claims 1 
An apparatus comprising:
An apparatus comprising:
a receiver that receives a request message at a second network function, wherein the request message comprises identification data corresponding to a first network function; and
a receiver that receives a request message at a second network function, wherein the request message comprises identification data corresponding to a first network function, wherein the identification data 

determines whether the first network function comprises a data layer based on the request message; and
determines whether the second network function belongs to the data layer.
a processor that:
determines whether the first network function comprises the network connection to the first data layer based on the data layer information, wherein:
in response to the first network function not comprising the network connection to the first data layer, the processor retrieves context data directly from the first network function; and
in response to the first network function comprising the network connection to the first data layer, the processor retrieves the first context data from the first data layer via the network connection.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al  (US 2017/0339609 A1) support provided by provisional 62/422558 and IDS submitted by Applicant.
Regarding claims 1 and 6, Youn  teaches an apparatus/method (Abstract) comprising:
a receiver that receives a request message at a second network function, wherein the request message comprises identification data corresponding to a first Figs. 6 and 11-13; Paras. 0127-0130, 149-0152 and 0250-0252; the common CPs (i.e., common CNI) relay a session-related message to an SMF in the core network instance (i.e., non-common CNI); When the MMF (or it may be a separate independent function) within a common CNI generates a session and selects a network slice (i.e., non-common CNI), it may notify the UE and an SMF of a network slice identity; If the UE provides the DCN-ID along with this network connection request, but does not provide a temporary UE identity, the RAN uses this DCN-ID to determine an appropriate Common CP that supports this DCN-ID; i.e. the RAN reads on the second network function and it receives a connection request from the UE which can contain the DCN-ID, which allows the RAN to determine an appropriate common CP, where the common CP would read on the first network function); and 
a processor that: determines whether the first network function comprises a data layer based on the request message (Figs. 6 and 11-13; Paras. 0127-0130 and 0250-0252; the common CPs (i.e., common CNI) relay a session-related message to an SMF in the core network instance (i.e., non-common CNI); If the UE provides the DCN-ID along with this network connection request, but does not provide a temporary UE identity, the RAN uses this DCN-ID to determine an appropriate Common CP that supports this DCN-ID; i.e. in order to support a session, the Common CP must be able to communicate data with the UE); and
determines whether the second network function belongs to the data layer (Figs. 6 and 11-13; Paras. 0127-0130, 149-0152, 0213, and 0250-0253; MM is responsible for UE registration in the operator's network (e.g., the storing of UE context) and UE mobility support (e.g., providing mobility function when UE is moving across base stations within the operator's network); i.e. as shown in Fig. 6, there are different RAN instances, when the UE stays in the same RAN instance, the context information is already known and the context information would be transferred to the new RAN based on handover).
Regarding claims 2, 7, 12, and 17, Youn teaches the limitations of the previous claims.  Youn further teaches wherein the identification data comprises data layer information that indicates a data layer corresponding to the first network function, network function information that indicates the first network function, and an internal identification allocated by the first network function to identify remote devices that access the first network function (Figs. 6 and 11-13; Paras. 0127-0130, 149-0152 and 0250-0253; When the MMF (or it may be a separate independent function) within a common CNI generates a session and selects a network slice (i.e., non-common CNI), it may notify the UE and an SMF of a network slice identity; If the UE provides the DCN-ID along with this network connection request, but does not provide a temporary UE identity, the RAN uses this DCN-ID to determine an appropriate Common CP that supports this DCN-ID; If the UE provides the temporary UE identity, the RAN uses the temporary UE identity to determine a common CP function specific for CNI-1 and CNI-2; i.e. the network slice identity reads on the data layer information, the DCN-ID reads on the network function information and the temporary UE identity reads on the internal information).
Regarding claims 3, 8, 13, and 18, Youn teaches the limitations of the previous claims.  Youn further teaches wherein the processor, in response to the first network Para. 0213; MM is responsible for UE registration in the operator's network (e.g., the storing of UE context) and UE mobility support (e.g., providing mobility function when UE is moving across base stations within the operator's network); i.e. if the current eNB/AMF/slice/core network instance does not support the UE based on movement, the context is handed over to the eNB/AMF/slice/core network instance that will then support the UE and this context comes from the original provider/first network function).
Regarding claims 4, 9, 14, and 19, Youn teaches the limitations of the previous claims.  Youn further teaches wherein the processor, in response to the second network function belonging to the data layer, retrieves context data directly from the data layer (Figs. 6 and 11-13; Paras. 0127-0130, 149-0152, 0213, and 0250-0253; MM is responsible for UE registration in the operator's network (e.g., the storing of UE context) and UE mobility support (e.g., providing mobility function when UE is moving across base stations within the operator's network); i.e. as shown in Fig. 6, there are different RAN instances, when the UE stays in the same RAN instance, the context information is already known and the context information would be transferred to the new RAN based on handover. In this instance, the RAN was second network function so it would already have the context information).
Regarding claims 5, 10, 15, and 20, Youn teaches the limitations of the previous claims.  Youn further teaches wherein the processor, in response to the second network function not belonging to the data layer, retrieves context data from the Figs. 6 and 11-13; Paras. 0127-0130, 149-0152, 0213, and 0250-0253; MM is responsible for UE registration in the operator's network (e.g., the storing of UE context) and UE mobility support (e.g., providing mobility function when UE is moving across base stations within the operator's network); i.e. as shown in Fig. 6, there are different RAN instances, when the UE stays in the same RAN instance, the context information is already known and the context information would be transferred to the new RAN based on handover. In this instance, the RAN was not the original RAN so context information would need to be obtained from the original RAN).
Regarding claims 11 and 16, Youn  teaches an apparatus/method (Abstract) comprising:
a transmitter that transmits a request message to a second network function, wherein the second network function determines whether a first network function comprises a data layer based on the request message and determines whether the second network function belongs to the data layer, and wherein the request message comprises identification data corresponding to the first network function (Figs. 6 and 11-13; Paras. 0127-0130, 149-0152, 0213, and 0250-0253; the common CPs (i.e., common CNI) relay a session-related message to an SMF in the core network instance (i.e., non-common CNI); When the MMF (or it may be a separate independent function) within a common CNI generates a session and selects a network slice (i.e., non-common CNI), it may notify the UE and an SMF of a network slice identity; If the UE provides the DCN-ID along with this network connection request, but does not provide a temporary UE identity, the RAN uses this DCN-ID to determine an appropriate Common CP that supports this DCN-ID; MM is responsible for UE registration in the operator's network (e.g., the storing of UE context) and UE mobility support (e.g., providing mobility function when UE is moving across base stations within the operator's network); i.e. the UE would transmit the request message to the RAN,which reads on the second network function, where the request can contain the DCN-ID, which allows the RAN to determine an appropriate common CP, where the common CP would read on the first network function. As shown in Fig. 6, there are different RAN instances, when the UE stays in the same RAN instance, the context information is already known and the context information would be transferred to the new RAN based on handover).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENT KRUEGER/Primary Examiner, Art Unit 2474